DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and remarks filed on 07/28/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 1 and 2 are pending; Claims 1 and 2 are amended; and Claims 1 and 2 are under examination.  

Withdrawal of Rejections
The rejection of claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over Zinke et al. in view of Mounicon et al. and Pampel et al. is withdrawn due to the amendment to the claims filed on 07/28/2022.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1 and 2 under 35 U.S.C. 112(b) in the previous office action is withdrawn due to the amendment to the claims filed on 07/28/2022.
Newly submitted Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite due to the recitation of the limitation “weakly bound” in the step (iii) of Claim 1. This limitation is not defined in the specification. The term “weakly” is a relative term. Without a benchmark, it is unclear which levels of binding strength can be considered as being weak; and which levels can be considered as being strong. For the purpose of examination, this limitation is not examined because its true meaning cannot be determined.
Claim 2 is rejected for depending from an indefinite claim.     


Claim Rejections - 35 USC § 103
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Zinke et al. (WO 2009/130006, 2009, cited in IDS) in view of Mounicon et al. (Chem. Soc. Rev., 2009, 38: 1119-1138, of record), Pampel et al. (Journal of Industrial Microbiology, 1995, 14: 213-217, of record), Yuan et al. (Chem. Mater., 1995, 7:1696-1702), and Beech et al. (Journal of Applied Bacteriology 1989, 67: 201-207).
Zinke et al. teach a method for enriching and recovering a precious metal (e.g. gold) by using metal-binding eubacteria (reading on “bacterium”) (Claim 1). Zinke et al. also teach a method for identifying/isolating a microorganism, particularly a bacterium, capable of binding and immobilizing heavy metal on its cell surface, from environmental sources such as sediments and waters exposed to heavy metal, and for testing/identifying from existing microbial collections a microorganism having metal-binding capability and abilities of removing/absorbing precious metals from solutions (page 16, paragraph 2 and paragraph 3/lines 1-3), wherein the method comprises: incubating microbial culture in a suspension with a solid precious metal, i.e. gold ore particles for several hours for allowing the microbial culture to bind the gold core (page 16/paragraph 3, lines 3-9), reading on the limitation “a period of time … allowing specific adherence …” in claim 1, wherein suitable growth conditions and culture medium/nutrient requirement for the incubating step are obtained from the general prior art, specifically a Luria-Bertani Broth (LB) culture medium is used (Table 1, right column under “Cultivation conditions”) (Note: the culture medium, e.g. LB, suggested by Zinke et al. reads on the “first culture medium” recited in Claim 1); and wherein the metal bound with the microbial culture is separated from the suspension (Fig. 1, left panel).  Zinke et al. further teach that in addition to gold, their method is used for other precious metals including silver and platinum, and the metals are in elemental form, e.g. elemental gold or silver particles (page 8, para. 2).  
Regarding the limitation “a test tool” and “said surface portion being coated by the particulate elemental gold and/or silver” in the step (ii) of claim 1, Zinke et al. do not teach a test tool coated with particulate elemental gold and/or silver. However, the solid gold ore particles of Zinke et al. has elemental gold on the surfaces that are immersed into the suspension/culture medium, and these gold particles are comparable to the test tool recited in the claim; and Zinke teaches that in addition to the elemental gold other precious metals such as elemental silver particles can be used.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the gold ore particles or elemental gold/silver particles with a test tool coated with particulate elemental gold or silver in the method of Zinke et al. for identifying and isolating a bacterium having high metal-binding capability from the environmental sources or existing microbial collections, because the particulate elemental gold or silver-coated test tool is an equivalent of the gold ore particles or elemental gold/silver particles for providing heavy metal surface for binding bacteria having high metal-binding capability. Furthermore, the techniques for coating particulate elemental gold or silver on a substrate (test tool) had been well established in the prior art, as supported by Yuan et al., who teach coating particulate elemental silver or gold on a substrate’s surface through a chemical vapor deposition process (CVD) (title, abstract, page 1696/left col/lines 1-4); wherein the coated surface has particulates with average grain sizes of 1-2 uM or 0.1-0.25 uM (abstract/last 3 lines, Fig. 6a and 6b). Application of particulate elemental gold or silver-coated test tool would facilitate identification and isolation of bacteria having capability to bind the precious metals in the method of Zinke et al. Moreover, the concept of using a metal-coated test tool for identifying and isolating metal-binding ligands had been known in the art, as supported by Mounicon et al., who teach using a metal-coated resins/chips (i.e. test tool) for identifying and isolating metal-binding ligands (metal-binding proteins) by contacting ligand pool with the metal-coated resins, wherein the surface of the resins is coated with a metal of interest, and wherein the metal-coated resins bound with metal-binding ligands are separated from unbound components, and the ligands with metal affinity are isolated and analyzed (page 1124: left col./last 9 lines, right col./first para).  Given Zinke et al. teach using the elemental gold or silver particles having metal surfaces for binding bacteria in their method, one of ordinary skill in the art would have recognized that the particulate elementary gold or silver-coated test tool of Mounicon et al. is suitable for identifying and isolating the metal-binding bacteria in the method of Zinke et al. since the bacteria are metal-binding ligands capable of binding metals or a metal surface. 
Regarding the step (iii) recited in claim 1, it would have been obvious to separate/remove the metal-coated test tool bound with metal-binding bacteria from unbound bacteria in the suspension/culture medium in the method suggested by the cited prior art for identifying and isolating the metal-binding bacteria, because this step effectively separate bacteria capable of binding heavy metal from those not capable of binding, given Zinke et al. teach there are microbial populations not capable of binding metals (page 17, para. 3/line 1). Further, the separation facilitates identification and analysis of isolated metal-binding bacteria, as suggested by Mounicon et al. With regard to the limitation of rising or washing the test tool recited in claim 1, it would have been obvious to wash the test tool in the method suggested by the cited prior art for removing non-specifically bound bacteria from the test tool, because it is a common practice in the art to use washing for removing non-specifically bound materials/bacteria, as supported by Mounicon et al., who teach before elution of specifically metal-bound ligands (retained proteins) from the column/chip, removing non-specifically bound sample components (page 1124/right col/lines 3-7), which is a step equivalent to washing the column/chip; and as further supported by Beech et al., who teach a metal-adhesion process for testing bacteria’s adhesion to metal surface, comprising: culturing test bacteria (Pseudomonas fluorescens and Desulfovibrio desulfuricans) in a culture medium, immersing a surface portion of metal stubs (i.e. test tool) in a bacterial suspension for a period of time sufficient for allowing specific adherence of the bacteria to metal surface, removing the stubs from the suspension and then washing the stubs with distilled water to remove non-specifically bound bacteria cells (i.e. unattached cells) (page 202/left col/para 4; page 203: left col/paras 1-2, right col/para 2/lines 1-4).    
Regarding the steps (iv) and (v) recited in Claim 1 and further limitation in claim 2, Zinke et al. and Mounicon et al. do not expressively teach contacting the gold or silver-coated test tool with a secondary culture medium and identifying the bacterium as being capable of binding gold or silver from growth of the bacterium, wherein the second culture medium is an agar plate containing a salt of gold or silver. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to contact the gold or silver-coated test tool with a secondary culture medium, i.e. an agar plate containing a salt of gold or silver, in the method suggested by Zinke et al. and other cited prior art for inoculating and growing the bacteria bound to the test tool, wherein bacteria’s capability for the binding to gold or silver is identified from the growth of the bacteria, because growing bacteria is a routine step in the prior art for identifying the bacteria. Furthermore, it had been well known in the art to use an agar plate containing a salt of heavy metal of interest for identifying and isolating bacteria that bind the heavy metal and for evaluating their capability for binding heavy metals. In support, Pampel et al. teach growing bacteria on an agar plate for isolating heavy metal-accumulating/binding bacteria and efficiently evaluating their capacity of absorbing/binding the metal, wherein the heavy metals comprise silver, and the agar plate contains a salt of silver, and the growth of bacteria on the agar plate allows identification and evaluating of bacteria capable of accumulating/binding silver, by visualization (Summary, page 214/para 3, page 215/para 2).  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments about the rejection of claims 1 and 2 under 35 U.S.C. 103 in the response filed on 07/28/2022 have been fully considered but they are moot in part because the rejection has been withdrawn.  The ground of the rejection in this office action is different from that in the previous office action.  Applicant’s relevant arguments in the 07/28/2022 response are addressed below. 
In response to Applicant’s arguments about the teachings of Zinke et al. in pages 5-6 and 9 of the 07/28/2022 response, the methods taught by Zinke et al. are not limited to processes of isolating precious metals from a source of material. As indicated in the 103 rejection above, Zinke et al. teach a method for identifying and isolating microorganisms, particularly bacteria, suitable for isolating precious metals (e.g. gold and silver); and Zinke et al. expressively teach testing microbial isolates or strains for their metal-binding capability, which would lead to identifying microbes/bacteria capable of binding the precious metals.  With regard to the test tool used in the claimed method, the claim 2 is the only claim that recites limitations to define the shape of the test tool. However, these limitations in the claim 2 are optional. As such, the test tool encompassed by the claims can have any shape and any size (including sizes of grounded ore or metal particles). The elementary gold or silver particles taught by Zinke et al. have a density much higher than water and aqueous solution, thus being rinsible and washable with water or an aqueous solution, meeting the requirement of the claims.  Given the elementary gold or silver particles of Zinke et al. provide metal surfaces for test bacteria to bind, these particles are comparable to the claimed test tool. 
In response to Applicant’s arguments about the rinsing/washing step in pages 6-8 of the 07/28/2022 response, it is common practice in the art to perform a washing step for removing unbound sample components or bacteria, as supported by Beech and Mounicon et al. The recited rinsing/washing step would have been obvious over the combined teachings of the cited prior art for all the reasons indicated above.
In response to Applicant’s arguments about the teachings of Mounicon et al. in page 5 of the 07/28/2022 response, Mounicon et al. teach a concept of using a metal-coated test tool for identifying and isolating metal-binding ligands, which is applicable to the method suggested by Zinke et al. because metal-binding bacteria to be isolated in the method of Zinke et al. are metal-binding ligands. The basis for conclusion of obviousness of the test tool coated by the particulate elemental gold and/or silver has been established for all the reasons indicated above.
In response to Applicant’s arguments about the teachings of Pampel et al. in pages 5 and 6 of the 07/28/2022 response, it is noted that the step (iv) in the claimed method specifically requires the presence of a salt of gold and/or silver in the second culture medium, which contains soluble metal ions. As such, the claimed method uses dissolved metal ions, not elemental metal, for identifying bacteria that bind elemental metal, which is contradictory to Applicant’s arguments based on that the dissolved metal ions are not suitable for identifying bacteria that bind elemental metal. Applicant failed to provide factual evidence to support these arguments. Given the method suggested by Zinke et al., Pampel et al., and other cited prior art comprises a step (iv) having all the features required by the claims. The combined teachings of the cited prior art render the step (iv) to be obvious.
In response to Applicant’s arguments about steps (iii) and (iv) in the rest of the 07/28/2022 response (pages 7-9), the basis for conclusion of obviousness of the claimed method comprising the procedural steps i) – v) has been established for all the reasons indicated above. Accordingly, the claimed subject matter is not inventive in view of the combined teachings of the cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/Qing Xu/

Patent Examiner
Art Unit 1653
	
	

	/ALLISON M FOX/           Primary Examiner, Art Unit 1633